Citation Nr: 0838429	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  03-15 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether the appellant may be recognized as the veteran's 
surviving spouse for VA benefits purposes.  

2.  Entitlement to service connection for cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran was a Philippine Scout who served from December 
1939 to June 1946.  He died in January 1991.  The appellant 
is seeking entitlement to benefits as the veteran's surviving 
spouse.  

The initial claim for death benefits was filed by the 
appellant in January 1991, at which time she stated she was 
not claiming that the veteran's death was service-connected.  
She was granted non-service-connected death pension, which 
she received until her status as surviving spouse was revoked 
in May 2000.

In November 1996, the appellant filed a claim for DIC 
benefits, asserting that the veteran's death had been due to 
service-connected disability.  She also filed an additional 
claim, in May 1997, for DIC benefits pursuant to 38 U.S.C.A. 
§ 1151, asserting that the veteran's death in the Veterans 
Memorial Medical Center warranted benefits under that law.  
In a rating action dated in September 1997, the RO denied 
entitlement to service connection for cause of the veteran's 
death and DIC pursuant to 38 U.S.C.A. § 1151.  The appellant 
subsequently submitted a timely notice of disagreement (NOD) 
and substantive appeal as to the September 1997 rating 
decision.

In January 2000, the Board remanded the cause-of-death and 
section-1151 claims for additional development, as it had 
been determined that the appellant had been married prior to 
her marriage to the veteran.  After additional development 
was conducted, the RO issued an Administrative Decision in 
May 2000, which found that the appellant had not been 
properly married to the veteran, and thus could not file a 
claim for benefits as the veteran's surviving spouse.  After 
additional evidence was submitted, the RO reconsidered the 
claim in July 2001 and confirmed its decision that the 
appellant was not the surviving spouse of the veteran.  The 
appellant submitted an NOD in March 2002 and substantive 
appeal in June 2003.

On her June 2003 substantive appeal, the appellant requested 
a Board hearing in Washington, DC.  She had also requested a 
personal hearing at the RO.  However, in May 2005, she 
withdrew all requests for hearings, and requested that her 
case be returned to the Board.

In October 2005, the Board determined that the appellant is 
not the surviving spouse of the veteran and is, thus, not 
eligible to receive benefits based upon the death of the 
veteran.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (CAVC or Court).  
After litigation of the issues on appeal, the CAVC issued a 
Memorandum Decision, dated in November 2007, which remanded 
the appellant's claim to the Board for additional 
consideration.  

In July 2008, the Board remanded the appellant's claim for 
additional development pursuant to the Court's November 2007 
Decision.  Unfortunately, all requested development has not 
been conducted.  Therefore, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification if further 
action is required on the part of the appellant.


REMAND

As noted, in July 2008, the Board remanded this claim in 
order to obtain additional information from the appellant in 
support of her claim.  Specifically, the Board requested the 
appellant be advised of the requirements for establishing a 
"deemed valid marriage" or that she could submit a 
statement as to her knowledge of the legal impediment to her 
marriage to the veteran.  

In this context, there is competent evidence of record which 
indicates that the appellant was still married to another 
individual when she married the veteran in October 1988, and 
that the prior marriage had not been legally terminated 
pursuant to controlling law before she married the veteran.  
As a result, the RO and Board found that the appellant is not 
the veteran's surviving spouse because her married to the 
veteran was invalid due to the legal impediment of her prior, 
undissolved marriage.  

However, as noted by the Court in its November 2007 Decision, 
the law provides that where an attempted marriage of a 
claimant to a veteran is invalid by reason of legal 
impediment (such as one party remaining married to another 
person), VA regulations allow for certain attempted marriages 
to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, an attempted marriage will 
be "deemed valid" if:  (a) the attempted marriage occurred 
one year or more before the veteran died; (b) the claimant 
entered into the marriage without knowledge of the 
impediment; (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no other claimant has been found to be 
entitled to gratuitous VA death benefits.  38 U.S.C.A. § 
103(a); 38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. § 
3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, 
the claimant's signed statement that she had no knowledge of 
an impediment to a marriage to the veteran will be accepted 
as proof of the fact, in the absence of information to the 
contrary.  38 U.S.C.A. § 501; 38 C.F.R. § 3.205(c).

The Court has issued pertinent directives in Colon v. Brown, 
9 Vet. App 104 (1996).  Specifically, in cases such as the 
appellant's, the appellant must be given an opportunity to 
submit a signed statement pursuant to 38 C.F.R. § 3.205(c), 
indicating that she had no knowledge of a legal impediment to 
the marriage.  In general, the Court indicated that if the 
appellant was unaware of the impediment, then an otherwise 
invalid marriage could be deemed valid.  See also VAOPGCPREC 
58-91 (June 17, 1991).

Because there was evidence of record showing that the 
appellant and veteran had participated in a marriage ceremony 
more than one year prior to his death in 1991, that a child 
was born to the appellant and veteran in April 1978, before 
they were married, and that the appellant cohabitated with 
the veteran continuously from the date of marriage until he 
died in 1991, the Board determined that a remand was 
necessary in order to give the appellant an opportunity to 
submit a signed statement pursuant to 38 C.F.R. § 3.205(c).  

Review of the record reveals that the AMC declined 
jurisdiction of the remand and sent the claims folder to the 
RO.  However, a hand-written note in the claims file reveals 
that a representative from the RO also determined that the RO 
did not have jurisdiction over the remand and that there was 
no reason why the AMC sent the claim to the RO.  The Board 
recognizes that we have no jurisdiction to determine which 
entity - the AMC or the RO - effectuates our remand.  
However, in this case, the claims file was subsequently 
returned to the Board with no action taken by either the AMC 
or RO to comply with the instructions of the July 2008 
Remand.  

The U.S. Court of Appeals for Veterans Claims has held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Because the instructions of the 
July 2008 Remand were not fully complied with, another remand 
is necessary.  

Accordingly, the case is REMANDED for the following action:

1.	Notify the appellant of what evidence 
is required to establish the existence 
of a "valid" and "deemed valid" 
marriage under 38 C.F.R. §§ 3.52 and 
3.205, and of the need to submit a 
certified statement of the details 
(dates and places) of the dissolution 
of any prior marriages.  

2.	Undertake any further development 
indicated by any response received from 
the appellant.  

3.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the appellant 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

